       Case 5:21-cv-00263-R Document 1-2 Filed 03/26/21 Page 1 of 2




                IN THE DISTRICT COURT OF LINCOLN COUNTY

                                 STATE OF OKLAHOMA
                                                                       FILED
ROY THOMPSON,                                                         SEP 2 4 2020
                                                                 CINDY KIRBY,,
                                                               LINCOLN counttv,COURT CLERK
                    Plaintiff,                                                    OKLAHOMA

VS.                                             Case No.      • a._ • o5
WAL-MART STORES EAST, LP, and,
VVALMART STORE #387

                    Defendants.

                                     PETITION

       The Plaintiff, Roy Thompson ("Mr. Thompson"), for his cause of action

against the Defendants, alleges and states:

       1.    Mr. Thompson is a resident of Lincoln County, Oklahoma.

      2.     Defendant Wal-Mart Stores, LP is a foreign limited partnership.

Defendant VValmart Store #387 is an Oklahoma business located at 3100 E Pt St.,

Chandler, Lincoln County, Oklahoma 74834. Defendants registered agent is The

Corporation Company, 1833 S. Morgan Rd., Oklahoma City, Oklahoma 73128.

      3.     On or about October 9, 2018 Mr. Thompson was an invitee on the

Defendants property, Store #387 located at 3100 E. 1 st St., Chandler, Lincoln

County, Oklahoma 74834. While on Defendants property Mr. Thompson fell due to

Defendants negligence, causing him to suffer serious and permanent injuries.

      4.     A hidden danger existed on Defendants property that Defendants

knew about or should have known about in the exercise of reasonable care, or that

was created by the Defendants; and that should have been removed, repaired or

warned of by the Defendants. Mr. Thompson's injuries and damages were directly

or proximately caused by the hidden danger on Defendant's property.
       Case 5:21-cv-00263-R Document 1-2 Filed 03/26/21 Page 2 of 2




       5.    The Defendants negligence has caused and continues to cause Mr.

Thompson to suffer damages including permanent injuries, physical and mental

pain and suffering (past, present and future), and medical expenses, in excess of

$75,000.00

      WHEREFORE, Mr. Greene prays for judgment against the Defendant in an

amount in excess of $75,000.00, interests and costs, and for such further relief as

the Court deems just and proper.



                                               Respectfully submitted,

                                               RAM LAW




                                                         RAM, OBA #16780
                                              One Western Plaza
                                              5500 N. Western Ave., Suite 278 B
                                              Oklahoma City, OK 73118
                                              Email: pir piramlaw.com
                                              Phone:(405) 848-5088
                                              Fax:(405) 840-7703



ATTORNEY'S LIEN CLAIMED




                                        2
